Case 20-02035-CMB        Doc 54     Filed 04/06/21 Entered 04/06/21 09:56:25             Desc Main
                                   Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:
NICKI M. TODARO,                                      Bankruptcy No. 19-23010 CMB
            Debtor.
_____________________________                         Chapter 13
NICKI M. TODARO,
            Plaintiff,                                Adversary No. 20-2035 CMB
       v.

WELLS FARGO BANK, N.A.
            Defendant.
______________________________
WELLS FARGO BANK, N.A.,
            Third Party Plaintiff,
      v.

PNC BANK, N.A.,
           Third Party Defendant.

                                      ORDER OF COURT

       AND NOW, this 6th day of April, 2021,

       IT IS HEREBY ORDERED that a ZOOM Pre-Trial Conference regarding the above-

captioned adversary proceeding is scheduled for September 14, 2021 at 1:30 p.m., via the Zoom

Video Conference Application. To join the Zoom hearing, please initiate by using the following

link 15 minutes prior to your scheduled hearing time:

https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following

Meeting ID: 161 4380 0191. ALL HEARING PARTICIPANTS ARE REQUIRED TO

REVIEW AND COMPLY WITH THE ZOOM PROCEDURES, which can be found at:

https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-videohrg.pdf.

       Whereas counsel did not certify within the Early Conference Certification and Stipulation

that settlement and mediation have been discussed with the parties, it is FURTHER ORDERED

that counsel shall discuss these matters with the parties as discovery progresses and prior to the
Case 20-02035-CMB         Doc 54     Filed 04/06/21 Entered 04/06/21 09:56:25             Desc Main
                                    Document      Page 2 of 2



first pretrial conference. At the first pretrial conference, the Court will address mediation and

will consider extending the deadline for dispositive motions to permit time for settlement

discussions and/or mediation.


                                                      BY THE COURT:

         FILED                                        ____________________________________
         4/6/21 9:50 am                               Carlota M. Böhm
         CLERK                                        Chief United States Bankruptcy Judge
         U.S. BANKRUPTCY
         COURT - WDPA
